J-S54016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    JUAN RAMON TIBURCIO                        :
                                               :
                        Appellant              :   No. 505 MDA 2019

            Appeal from the Judgment of Sentence Entered August 9, 2016
          In the Court of Common Pleas of Berks County Criminal Division at
                           No(s): CP-06-CR-0004618-2015


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 10, 2020

          Juan Ramon Tiburcio appeals from the judgment of sentence, entered

in the Court of Common Pleas of Berks County, after a jury convicted him of

two counts of delivery of a controlled substance (heroin),1 possession with

intent to deliver (PWID) a controlled substance (heroin),2 conspiracy to

commit PWID of a controlled substance,3 three counts of criminal use of a

communication facility,4 three counts of possession of drug paraphernalia,5
____________________________________________


1   35 P.S. § 780-113(a)(30).

2   Id.

3   Id.; 18 Pa.C.S. § 903(a)(1).

4   18 Pa.C.S. § 7512(a).

5   35 P.S. § 780-113(a)(32).
J-S54016-19



and three counts possession of a controlled substance.6 Upon careful review,

we remand for correction of the guideline sentence forms and affirm Tiburcio’s

judgment of sentence.

        We have previously summarized the facts as follows:

        [B]etween June 29, 2015[,] and August 11, 2015, the Narcotics
        Enforcement Team of the Berks County District Attorney’s Office
        (“Narcotics Team”) was working undercover to purchase heroin
        from a suspect, Karla Romig. On August 11, 2016, Romig was
        arrested for drug offenses. She then consented to Sergeant Todd
        Harris’ use of her phone to contact her supplier, later identified as
        [Tiburcio]. Posing as Romig, Sergeant Harris texted [Tiburcio].
        During the text conversation, Sergeant Harris asked [Tiburcio] for
        “three whole ones” which meant he was asking for three bundles
        of heroin. Through the text conversation between Sergeant Harris
        (posing as Romig) and [Tiburcio,] they arranged to have
        [Tiburcio] deliver the drugs to Romig’s residence. Once [Tiburcio]
        arrived at the residence, he sent a text message to Romig stating
        that he was outside.

        At that same time, the surveillance units working with Sergeant
        Harris informed him that a Toyota Camry had pulled up at the
        residence. [Tiburcio] exited the passenger side of the Camry,
        operated by his brother Michael Tiburcio (“co-defendant”), and
        started to walk up onto the porch of Romig’s residence. He was
        then taken into custody. The Narcotics Team recovered from
        [Tiburcio’s] person $818.00 in U.S. currency, two cellular
        telephones, and a sandwich bag containing a bundle of 10 heroin
        packets and another bundle of 9 heroin packets.

        The Narcotics Team instructed the co-defendant to exit the
        Camry. A subsequent search of the co-defendant led to the
        recovery of a plastic sandwich bag containing 41 packets of crack
        cocaine, $296.00 in U.S. currency, a chunk of bulk cocaine and
        one packet of powder cocaine. Following the administration of
        Miranda warnings, the co-defendant directed the Narcotics Team
        to a small change drawer to the left of the steering wheel in the
        Camry containing 15 additional packets of heroin. The Narcotics
____________________________________________


6   35 P.S. § 780-113(a)(16).

                                           -2-
J-S54016-19


      Team also recovered the co-defendant’s cellular phone from inside
      of the Camry. The co-defendant admitted to Detective George
      Taveras of the Berks County District Attorney’s Office that he was
      “willing to cooperate with law enforcement,” “he was doing this to
      get by,” “times were tough,” and that “this was a very small
      amount” and he can do “bigger things.”

Commonwealth v. Tiburcio, 1589 MDA 2016 (Pa. Super. filed August 22,

2017) (unpublished memorandum).

      On August 2, 2016, a jury found Tiburcio guilty of the above charges.

On August 9, 2016, the Honorable M. Theresa Johnson sentenced him to

consecutive terms of 33 months’ to 15 years’ incarceration on each of the two

delivery of a controlled substance charges, as well as on each of the PWID and

the conspiracy charges, for an aggregate sentence of 11 to 60 years’

incarceration. On each of the three criminal use of a communication facility

charges, Tiburcio was sentenced to 1½ to 7 years’ incarceration, to run

concurrently with the sentence for PWID. Tiburcio was credited with 364 days

for time served. On August 31, 2018, the trial court denied Tiburcio’s post-

sentence motions.

      On September 26, 2016, Tiburcio filed a notice of appeal and a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal raising

sufficiency, jury instruction, evidentiary, and sentencing issues. On August

22, 2017, this Court affirmed Tiburcio’s judgment of sentence, but noted that

Tiburcio had waived his sentencing issues because he failed to file a Pa.R.A.P.

2119(f) statement and the Commonwealth had objected to its absence.

Tiburcio, 1589 MDA 2016, at *4 n.3.



                                     -3-
J-S54016-19



      On October 18, 2017, Tiburcio filed a petition in the trial court requesting

leave to file a nunc pro tunc petition for allowance of appeal. He asserted that

his counsel had abandoned him for failing to file a petition for allowance of

appeal with the Pennsylvania Supreme Court.         The trial court treated the

petition as having been filed pursuant to the Post-Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. The court appointed counsel, who filed an amended

PCRA petition on January 29, 2019. Tiburcio argued that his trial counsel was

ineffective for failing to file a Rule 2119(f) statement and for failing to file a

petition for allowance of appeal with the Pennsylvania Supreme Court. The

court granted the petition and reinstated Tiburcio’s right to appeal the

discretionary aspects of his sentence and his right to file a petition for

allowance of appeal nunc pro tunc.

      On March 25, 2019, Tiburcio filed a nunc pro tunc notice of appeal. The

trial court ordered that Tiburcio file a Rule 1925(b) concise statement of errors

complained on appeal and Tiburcio complied on April 23, 2019. Tiburcio raises

three sentencing issues.

      Tiburcio first argues that the sentencing court did not consider the

appropriate factors when fashioning his sentence. He specifically contends

that the sentencing court did not state on the record the reasons for

aggravating the sentence and that it double-counted factors already included

in the prior record score (PRS). Tiburcio next argues that the sentence is

based on an incorrect calculation of the offense gravity score (OGS). Finally,



                                      -4-
J-S54016-19


Tiburcio argues that the sentencing court’s decision to run the sentences

consecutive to each other is clearly unreasonable and manifestly excessive.

      Tiburcio’s claims represent a challenge to the discretionary aspects of

his sentence.   See Commonwealth v. Lamonda, 52 A.3d 365, 371 (Pa.

Super. 2012); Commonwealth v. Prestidge, 539 A.2d 439, 441 (Pa. Super.

1988).   An appeal raising the discretionary aspects of sentencing is not

guaranteed of right; rather, a defendant’s appeal is considered a petition for

permission to appeal. Commonwealth v. Williams, 562 A.2d 1385, 1386-

87 (Pa. Super. 1989) (en banc). An objection to the discretionary aspects of

sentencing is waived if it is not raised at the sentencing hearing or in a motion

to modify sentence. Commonwealth v. Anderson, 830 A.2d 1013, 1013

(Pa. Super. 2003). An appellant who challenges the discretionary aspects of

sentencing must include in his or her brief a concise statement of the reasons

relied upon for allowance of appeal. Pa.R.A.P. 2119(f). In addition, appellate

review will only be granted if the appellant raises a substantial question that

the sentence is inappropriate under the Sentencing Code.          42 Pa.C.S. §

9781(b); Commonwealth v. Byrd, 657 A.2d 961, 963 (Pa. Super. 1995);

Williams, 562 A.2d at 1387.

      The existence of a substantial question must be determined on a case-

by-case basis. Commonwealth v. Cruz-Centeno, 668 A.2d 536, 545 (Pa.

Super. 1995).     A substantial question exists “only when the appellant

advances a colorable argument that the sentencing judge’s actions were


                                      -5-
J-S54016-19


either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”   Commonwealth v. Sierra, 752 A.2d 910, 912-13 (Pa. Super.

2000).

      Here, Tiburcio filed a post-sentence motion to modify his sentence and

a timely notice of appeal. In addition, he has included in his brief a concise

statement of reasons relied upon for appeal pursuant to Rule 2119(f).

Accordingly, we must now determine whether Tiburcio has raised a substantial

question for our review.

      In Tiburcio’s Rule 2119(f) statement, he raises a substantial question by

asserting that the sentencing court relied on improper factors when imposing

a sentence in the aggravated range and by claiming that the court improperly

calculated the OGS based on a miscalculation of the total weight of the drugs

he possessed. See Lamonda, 52 A.3d at 371; Commonwealth v. Roden,

730 A.2d 995, 997 (Pa. Super. 1999).

      However, we find Tiburcio failed to raise a substantial question regarding

the consecutive nature of his sentence. Generally, Pennsylvania law “affords

the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to

sentences already imposed. Any challenge to the exercise of this discretion

ordinarily does not raise a substantial question.” Commonwealth v. Pass,

914 A.2d 442, 446-47 (Pa. Super. 2006). However, in extreme cases, the


                                     -6-
J-S54016-19


decision to sentence consecutively can raise a substantial question.        See

Commonwealth v. Marts, 889, A.2d 608, 612-13 (Pa. Super. 2005). “[T]he

key to resolving the preliminary substantial question inquiry is whether the

decision to sentence consecutively raises the aggregate to, what appears upon

its face to be, an excessive sentence in light of the criminal conduct at issue

in the case.”   Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa.

Super. 2010). Tiburcio’s minimum sentence is 11 years. We cannot say that

that sentence is excessive in light of the crimes and his prior history. See

Coomonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011). Thus, we find

that Tiburcio has not raised a substantial question with regard to his

consecutive sentence claim. However, we find the remaining claims, that the

court relied on improper factors when aggravating sentence and the court

incorrectly calculated Tiburcuio’s OGS, present substantial questions.      See

Lamonda, 52 A.3d at 371; Roden, 730 A.2d at 997.

      Our standard of review of the discretionary aspects of a sentence is as

follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).




                                     -7-
J-S54016-19



      When fashioning a sentence, a “sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), that is, the protection of the public,

gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant.” Commonwealth v. Caldwell, 117

A.3d 763, 768 (Pa. Super. 2015) (quoting Commonwealth v. Fullin, 892

A.2d 843, 847-48 (Pa. Super. 2006)). A sentencing court can consider any

legal factor when imposing a sentence in the aggravated range.            See

Shugars, 895 A.2d at 1275. However, a sentencing judge must state her

reasons on the record for her decision to impose an aggravated-range

sentence. Commonwealth v. Bowens, 975 A.2d 1120, 1122 (Pa. Super.

2009). Absent a manifest abuse of discretion, we will not disturb a sentencing

judge’s decision to impose an aggravated-range sentence. Id.

      Tiburcio first argues that the sentencing court erred when it sentenced

him in the aggravated range. Specifically, he claims the court did not state

on the record its reason for aggravating the sentence and the court double-

counted his past convictions, which were already included in the PRS. We

disagree.

      The sentencing court did not double count factors in arriving at

Tiburcio’s sentence; it found that he was a “poor candidate for rehabilitation”

because only 30 days passed between when Tiburcio completed his parole and

the date he was arrested. N.T. Sentencing, 8/9/16, at 10-12. The sentencing

court also found that there were many victims, as Tiburcio dealt drugs on the

streets of Berks County. Id. at 12. Furthermore, prior to sentencing, the

                                     -8-
J-S54016-19



court reviewed a presentence investigation report. Accordingly, “we presume

that the court was aware of relevant information regarding the defendant’s

character and weighed those considerations along with any mitigating

factors.”   Commonwealth v. Seagraves, 103 A.3d 839, 842 (Pa. Super.

2014); see also Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

As the court relied on appropriate factors and explained its reason for

aggravating Tiburcio’s sentence, we cannot say it abused its discretion. See

Shugars, supra.

       Next, Tiburcio argues that the court incorrectly calculated the OGS and

that the aggregate sentence was excessive. Specifically, Tiburcio contends

that the sentencing court applied an OGS of 8, when the correct score was

actually 7. Appellant’s Brief, at 16.7 However, our review of the record reveals

that the sentencing court applied the appropriate OGS of 6. N.T. Sentencing,

8/9/16, at 3.8 The sentencing court stated that it was going to “sentence in

the aggravated range.” Id. at 12. Tiburcio had a PRS of 5. The standard

range for a crime with an OGS of 6 and a PRS of 5 is 21-27 months. The



____________________________________________


7 It appears that this confusion stems from an error on the guideline sentence
forms. The guideline sentence forms list the incorrect quantity of drugs as 15
grams for each offense, which has an OGS of 8. Tiburcio argues that the
stipulated amount of drugs was 5.45 grams, which has an OGS of 7.

8 The total quantity of drugs used in all offenses was 5.45 grams. However,
Tiburcio used different portions of the 5.45 grams in four different crimes.
Thus, each crime involved either less than 1 gram of heroin each or 2-5 grams
of cocaine each. The proper OGS for such offenses is 6.

                                           -9-
J-S54016-19



aggravated range is plus 6, thus, the guideline aggravated range sentence is

27-33 months, which Tiburcio’s sentence falls within.

       A sentencing order is subject to later correction when a trial court’s

intentions are clearly and unambiguously declared during the sentencing

hearing, such that a “clear clerical error” appears on the face of the

record. See Commonwealth v. Borrin, 12 A.3d 466, 473 (Pa. Super. 2011).

Here, the trial court’s intention to sentence Tiburcio in the aggravated-range

to crimes with an OGS of 6 is clear from the notes of testimony at

sentencing. See N.T. Sentencing, 8/9/16, at 3, 12-13.        Additionally, the

sentencing order accurately reflects the correct sentence imposed. See id. at

1-4.    However, the guideline sentence forms, which are electronically

transmitted to the Pennsylvania Commission on Sentencing, are incorrect

insofar as they list the incorrect quantity of drugs, causing the OGS to be

incorrect; thus, the guideline ranges are also incorrect on the forms. See 204

Pa. Code § 303.1(e)(1) (“The completed Guideline Sentence Form shall be

made a part of the record and the information electronically submitted to the

Commission via SGS Web no later than 30 days after the date of sentencing.”).

This clerical error in no way affects Tiburcio’s judgment of sentence, nor does

it afford him any sentencing relief.9
____________________________________________


9Nevertheless, because the Pennsylvania Commission on Sentencing uses the
guideline sentence forms to monitor the application and compliance with the
guidelines, we remand for the sentencing court to correct the guideline
sentence forms to accurately reflect the quantity of drugs and the fact that
Tiburcio’s sentence falls in the aggravated range of the sentencing guidelines.
See 42 Pa.C.S. § 2153(14).

                                          - 10 -
J-S54016-19



       In sum, we find Tiburcio’s arguments have no merit.        Tiburcio has

failed to demonstrate that the sentencing court considered inappropriate

factors. In addition, the sentencing court stated on the record its reasons for

sentencing Tiburcio to consecutive, aggravated sentences.           See N.T.

Sentencing, 8/9/16, at 10-12. Furthermore, the sentences were within the

appropriate guideline ranges. We cannot substitute our judgment for that of

the sentencing court. See Commonwealth v. Griffin, 804 A.2d 1, 9 (Pa.

Super. 2002).    Thus, we find that the sentencing court acted within its

discretion.

      Case remanded for correction of guideline sentence form. Judgment of

sentence affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/10/2020




                                    - 11 -